                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         KINSALE INSURANCE COMPANY,
                                   7                                                        Case No. 4:19-cv-07771-KAW
                                                        Plaintiff,
                                   8                                                        ORDER TO FILE DISMISSAL WITHIN
                                                 v.                                         60 DAYS
                                   9
                                         SILVER & KATZ, et al.,                             Re: Dkt. No. 12
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On March 24, 2020, Plaintiff filed a notice of settlement. Accordingly, Plaintiff shall file a

                                  14   dismissal within 60 days of this order, absent any extension ordered by the Court.

                                  15          Additionally, the case management conference is continued to May 12, 2020. The joint

                                  16   case management statement is due on or before May 5, 2020.

                                  17          IT IS SO ORDERED.

                                  18   Dated: March 25, 2020

                                  19                                                   ______________________________________
                                                                                       KANDIS A. WESTMORE
                                  20                                                   United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
